Third District Court of Appeal
                              State of Florida

                     Opinion filed December 29, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-2368
                      Lower Tribunal No. 21-19299
                         ________________


                           Brian A. Dupree,
                                Petitioner,

                                    vs.

     Shekina Dellmar a/k/a Shekina Dellmar-Donaldson,
                               Respondent.



    A Case of Original Jurisdiction – Mandamus.

    Brian A. Dupree, in proper person.

    No appearance, for respondent.


Before LOGUE, LINDSEY, and HENDON, JJ.

    HENDON, J.
      Brian A. Dupree (“Dupree”) petitions for a writ of mandamus1 directing

the Miami-Dade Circuit Court to void, in its entirety, an April 8, 2021 Miami-

Dade County Court order. We grant the petition for mandamus.

      Dupree entered into a lease agreement with Shekina Dellmar a/k/a

Shekina Dellmar-Donaldson (“Dellmar”). The lease agreement contained an

option to purchase the leased property. At some point, Dupree and Dellmar

agreed to cancel the purchase option and continue the lease. Dupree went

forward with the intent to purchase the property upon expiration of the lease,

to the point where both parties entered into a contract for the sale and

purchase of the property. Subsequently, Dellmar allegedly failed to honor the

contract for sale and purchase and terminated the lease. Dellmar filed an

eviction action against Dupree in Miami-Dade County Court, demanding past

due rent in the amount of $1,375 and possession of the subject property.

      Dupree moved to dismiss the County Court action for lack of subject

matter jurisdiction, asserting that he had a beneficial interest in the property



1“Mandamus will lie to compel performance of a clear legal duty.” Sandegren
v. State ex rel. Sarasota Cnty. Pub. Hosp. Bd., 397 So. 2d 657 (Fla.1981).
The party seeking the writ must have a clear legal right to compel
performance of the act. Jackson v. State, 802 So. 2d 1213 (Fla. 2d DCA
2002). The petitioner must have no other adequate, complete, or specific
remedy. City of Coral Gables v. State ex rel. Worley, 44 So. 2d 298 (Fla.
1950).


                                       2
by virtue of the contract for sale and purchase; the action was one for

ejectment, rather than eviction, which was in the exclusive jurisdiction of the

Circuit Court; and the sale contract was for an amount over the jurisdictional

limit of the County Court.

      On April 8, 2021, the County Court entered an order denying Dupree’s

motion to dismiss for lack of subject matter jurisdiction and granting

Dellmar’s motion to strike Dupree’s notice of equitable beneficial interest in

the property. The County Court additionally ruled on the validity of the lease

agreement, voided the purchase and sales contract, ruled that Dupree’s and

Dellmar’s relationship was one of landlord and tenant, and ordered Dupree

to pay outstanding rent into the court registry. Dupree filed a petition for writ

of prohibition in this Court.

      This Court granted Dupree’s motion for writ of prohibition, but withheld

issuance of the writ to permit transfer of the matter to the Circuit Court. This

Court held:

      The county court, therefore, erred in adjudicating any claim
      regarding Dupree's interest in the property and in denying the
      motion to dismiss [for] lack of subject matter jurisdiction. . . .
      Accordingly, the county court exceeded its jurisdiction in
      adjudicating issues related to Dupree's claims of an equitable
      interest in real property and in continuing to exercise jurisdiction
      where none exists.




                                       3
Dupree v. Dellmar, 323 So. 3d 342, 344 (Fla. 3d DCA 2021) (emphasis

added) (citations omitted).

      Despite this Court’s determination that the County Court lacked subject

matter jurisdiction over the case, the Circuit Court on remand vacated only

those parts of the April 8, 2021 order denying Dupree’s motion challenging

subject matter jurisdiction, striking his notice of assertion of equitable

beneficial interest, and ruling on the status of the purchase and sales

contract. The Circuit Court denied Dupree’s motion to vacate the order in its

entirety, upheld the remaining provisions of the County Court order, and

reserved jurisdiction to rule on the issue of the funds Dupree had deposited

into the court registry. We find this to be error.

      As we indicated in our prior opinion, the County Court erred by

“adjudicating any claim regarding Dupree's interest in the property and in

denying the motion to dismiss [for] lack of subject matter jurisdiction,” and “in

continuing to exercise jurisdiction where none exists.” Dupree, 323 So. 3d

at 344 (emphasis added). Because the County Court lacked subject matter

jurisdiction over any aspect of the case, we grant the petition for mandamus

and remand to the Circuit Court to vacate, in its entirety, the County Court’s

April 8, 2021 order, and to determine what funds in the court registry remain




                                       4
that were deposited by Dupree as a result of the void County Court order

and to return those funds to him forthwith.

     Petition granted; remanded with instructions.




                                      5